Exhibit 10.1

AMENDMENT

TO AMENDED AND RESTATED TRANSFER AND SERVICING AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED TRANSFER AND SERVICING AGREEMENT,
dated as of April 24, 2017 (this “Amendment”), is entered into by and among
Nissan Wholesale Receivables Corporation II (“NWRC II”), as transferor (the
“Transferor”), Wilmington Trust Company, not in its individual capacity but
solely as owner trustee (the “Owner Trustee”) of Nissan Master Owner Trust
Receivables, a Delaware statutory trust (the “Issuer”), and Nissan Motor
Acceptance Corporation (“NMAC”), as servicer (the “Servicer”).

RECITALS:

WHEREAS, the parties hereto have entered into the Amended and Restated Transfer
and Servicing Agreement, dated as of October 15, 2003 (as amended by (i) the
First Agreement of Modification to Transaction Documents, dated as of
February 12, 2010, between the Transferor, the Issuer, NMAC and the Owner
Trustee and (ii) the Second Agreement of Modification to Transaction Documents,
dated as of May 23, 2012, between the Transferor, the Issuer, NMAC, the Owner
Trustee and U.S. Bank National Association, as indenture trustee (the “Indenture
Trustee”), and as further amended, supplemented, amended or restated or
otherwise modified from time to time, the “Transfer and Servicing Agreement”);

WHEREAS, the parties hereto wish to agree to modify the Transfer and Servicing
Agreement pursuant to Section 8.01(a) thereof as of the Effective Date in
accordance with the terms and conditions set forth below; and

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:

ARTICLE I

RECITALS AND DEFINITIONS

Section 1.1 Recitals. The foregoing Recitals are hereby incorporated in and made
a part of this Agreement.

Section 1.2 Definitions. Capitalized terms used and not defined herein have the
respective meanings assigned such terms in the Annex of Definitions attached to
the Transfer and Servicing Agreement (the “Annex of Definitions”).



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS

Section 2.1 Amendments to Transfer and Servicing Agreement. As of the Effective
Date:

(a) Section 2.05 of the Transfer and Servicing Agreement is hereby amended by
inserting the following new clause (l) after clause (k) where it appears
therein:

“(l) To the extent that the sum of (i) the Seller’s Interest and (ii) amounts on
deposit in the Excess Funding Account (excluding any investment earnings on
deposit therein) is less than the Required Seller’s Interest as of the last day
of any Collection Period (the “RR Measurement Date”), the Transferor shall cause
the Seller’s Interest to be increased to an amount such that the sum of (i) the
Seller’s Interest and (ii) amounts on deposit in the Excess Funding Account
(excluding any investment earnings on deposit therein) will be equal to or
greater than the Required Seller’s Interest on or before the following RR
Measurement Date; provided, however, that this clause (l) shall not be
applicable if Regulation RR shall no longer require compliance with the terms
hereof; and provided, further, that failure to satisfy the foregoing covenant
shall not constitute a breach of this Agreement if at the time of such failure,
NMAC, as sponsor, shall otherwise be in compliance with the requirements of
Regulation RR with respect to the securitization transaction contemplated by the
Transaction Documents. In no event shall the Owner Trustee have any
responsibility to monitor compliance with or enforce compliance with Regulation
RR or other rules or regulations relating to risk retention. The Owner Trustee
shall not be charged with knowledge of such rules, nor shall it be liable to any
Investor, the Transferor, the Servicer, NMAC or any other person for violation
of such rules now or hereinafter in effect.”

(b) Article V of the Transfer and Servicing Agreement is hereby amended by
inserting the following new Section 5.09 at the end thereof:

“Section 5.09 Compliance with EU Retention Rules.

“NMAC hereby confirms, represents and warrants to and agrees with, and
irrevocably and unconditionally undertakes, solely for the benefit of each
Applicable Investor, in connection with the EU Retention Rules, on an ongoing
basis, so long as any Notes remain Outstanding, that:

(a) NMAC, as “originator” for the purposes of the EU Retention Rules, currently
retains, and on an ongoing basis will retain, a material net economic interest
that is not less than 5% of the nominal value of the securitized exposures, in
the form of an originator’s interest in accordance with the text of option
(b) of each of Article 405(1) of the CRR, Article 51(1) of the AIFM Regulation
and Article 254(2) of the Solvency II Regulation, in each case as in effect on
the RR Amendment Effective Date, by holding all the membership interest in NWRC
II, which in turn holds all or part of the Transferor Interest (the “Retained
Interest”);

(b) NMAC will not (and will not permit NWRC II or any of its other affiliates
to) sell, hedge or otherwise mitigate its credit risk under or associated with
the Retained Interest if, as a result, NMAC would not retain a material net
economic interest in an amount that is not less than 5% of the nominal value of
the securitized exposures, except to the extent permitted in accordance with the
EU Retention Rules;

 

2



--------------------------------------------------------------------------------

(c) NMAC will not change the manner in which it retains its net economic
interest in the securitized exposures while any Notes are outstanding, except
under exceptional circumstances in accordance with the EU Retention Rules; and

(d) NMAC will provide ongoing confirmation of NMAC’s continued compliance with
its obligations described in (a) and (b) above in or concurrently with the
delivery of each Payment Date Statement.

For purposes of this Section 5.09, the “nominal value of the securitized
exposures” means the Adjusted Pool Balance, and the amount of the Retained
Interest means the excess of the Adjusted Pool Balance over the sum of the
Invested Amounts with respect to all Series.

None of the Issuer, the Seller, the Servicer, the Depositor, any other parties
to the Transactions Documents and none of their respective Affiliates makes any
representations as to whether the matters set forth above in this Section 5.09
are sufficient for compliance with any EU Retention Rules.”

(c) The definition of “Eligible Investments” in the Annex of Definitions is
hereby amended and restated in full to read as follows:

““Eligible Investments” means securities, instruments, security entitlements or
other investment property which evidence:

(1) direct obligations of, or obligations fully guaranteed as to timely payment
by, the United States of America;

(2) certificates of deposit having original maturities of no more than 365 days,
of depository institutions or trust companies incorporated under the laws of the
United States or any state of the United States of America, including the
District of Columbia, or domestic branches of foreign banks, and subject to
supervision and examination of federal or state banking or depository
institution authorities; provided that at the time of the Issuing Entity’s
investment or contractual commitment to invest, the short-term debt rating of
that depository institution or trust company will be in the highest rating
category of each Rating Agency;

(3) commercial paper, having original or remaining maturities of no more than 30
days, having, at the time of the Issuing Entity’s investment or contractual
commitment to invest, a rating in the highest rating category of each Rating
Agency;

(4) demand deposits, time deposits and certificates of deposit which are fully
insured by the Federal Deposit Insurance Corporation having, at the time of the
Issuing Entity’s investment, a rating in the highest rating category of each
Rating Agency;

(5) investments in registered money market funds having, at the time of the
Issuing Entity’s investment, a rating in the highest rating category of each
Rating Agency, including funds for which the Indenture Trustee or any of its
affiliates is investment manager or advisor;

(6) any other investment upon providing ten days prior notice to each Rating
Agency then rating the Notes and so long as no Rating Agency informs the
Servicer that

 

3



--------------------------------------------------------------------------------

the additional form of investment will result in the withdrawal or reduction of
the then-existing rating of the Notes or any other outstanding series or class
of Notes for which it is providing a rating; provided, however, that with
respect any investment of funds on deposit in the Excess Funding Account or any
Accumulation Account, “Eligible Investments” shall include only the investments
listed in clauses (1) through (5) above.”

(d) The Annex of Definitions is hereby amended by inserting the following new
defined terms in proper alphabetical order:

“Adjusted Note Balance” means, as of any date of determination and for any
Series, the excess of (i) aggregate principal balance of all outstanding Notes
of such Series other than Risk Retention Retained Notes over (ii) the product of
(x) a fraction, expressed as a percentage, the numerator of which is the
aggregate principal balance of all outstanding Notes of such Series other than
Risk Retention Retained Notes and the denominator of which is the aggregate
principal balance of all outstanding Notes of such Series (including any Risk
Retention Retained Notes) and (y) the amount on deposit in the Accumulation
Account for such Series (excluding any investment earnings on deposit therein),
in each case, as of such date of determination.

“Aggregate Adjusted Note Balance” means, as of any date of determination, the
aggregate Adjusted Note Balances for all outstanding Series.

“AIFM Regulation” means Commission Delegated Regulation (EU) No. 231/2013 of
December 19, 2012, implementing Article 17 of EU Directive 2011/61/EU of June 8,
2011 on Alternative Investment Fund Managers.

“Applicable Investor” means each holder of a beneficial interest in any Note
that is (i) an EEA credit institution or investment firm subject to the CRR, or
affiliate of such a credit institution or firm that is subject to consolidated
supervision under the CRR; (ii) an EEA insurer or reinsurer subject to the
Solvency II Regulation; or (iii) an EEA alternative investment fund manager to
which the AIFM Regulation applies.

“CRR” means Regulation (EU) No. 575/2013 of the European Parliament and of the
Council of 26 June 2013, on prudential requirements for credit institutions and
investment firms.

“EEA” means the European Economic Area.

“EU Retention Rules” means: (i) Part Five (Articles 404 – 410) of the CRR,
together with the related implementing technical standards (Commission
Implementing Regulation (EU) No 602/2014 of June 4, 2013) and regulatory
technical standards (Commission Delegated Regulation (EU) No 625/2014 of
March 13, 2014) and any related regulatory guidance; (ii) Section 5 of Chapter
III (Articles 50 – 56) of the AIFM Regulation, together with any related
regulatory guidance or technical standards; and (iii) Chapter VIII of Title I
(Articles 254 – 257) of the Solvency II Regulation, together with any related
regulatory guidance or technical standards, each as in effect as of the RR
Amendment Effective Date.

 

4



--------------------------------------------------------------------------------

“Net Pool Balance” means, as of any date of determination (i) the Pool Balance
minus (ii) the sum of (x) the aggregate principal balance of all Ineligible
Receivables and (y) the sum of the Dealer Overconcentrations for all outstanding
Series, in each case, as of such date of determination.

“Regulation RR” means Regulation RR (Credit Risk Retention) promulgated by the
Securities and Exchange Commission to implement the credit risk retention
requirements of Section 15G of the Securities Exchange Act.

“Required Seller’s Interest” means, as of any date of determination, the product
of (i) 5% and (ii) the Aggregate Adjusted Note Balance as of such date of
determination.

“Risk Retention Retained Note” means any Note that is retained by NMAC or a
Wholly-owned Affiliate thereof upon initial issuance thereof and at all times
thereafter and is designated as a “Risk Retention Retained Note” pursuant to the
related Indenture Supplement.

“RR Amendment Effective Date” means April 24, 2017.

“RR Measurement Date” is defined in Section 2.05(l).

“Seller’s Interest” means, as of any date of determination, the excess of
(a) the Net Pool Balance as of such date of determination over (b) the Aggregate
Adjusted Note Balance as of such date of determination.

“Solvency II Regulation” means Commission Delegated Regulation (EU) No. 2015/35
of October 10, 2014, implementing Article 135(2) of EU Directive 2009/138/EC of
November 25, 2009 on the taking up and pursuit of the business of insurance and
reinsurance, as amended by EU Directive 2014/51/EU of April 16, 2014.

“Wholly-owned Affiliate” has the meaning specified in Rule 2 of Regulation RR.

ARTICLE III

EFFECTIVE DATE

Section 3.1 Effective Date. Upon receipt by NMAC of counterparts of this
Agreement executed by NMAC, as Servicer and as Seller, NWRC II, as Transferor
and as Buyer and the Owner Trustee, this Amendment shall become effective
immediately after all of the following occur (such date, the “Effective Date”),
without further action by any party other than the following:

(a) receipt by the Indenture Trustee and the Owner Trustee of an Officer’s
Certificate in accordance with Section 8.01(a)(i) of the Transfer and Servicing
Agreement;

(b) receipt by the Indenture Trustee and the Owner Trustee of a Required Federal
Income Tax Opinion in accordance with Section 8.01(a)(ii) of the Transfer and
Servicing Agreement;

 

5



--------------------------------------------------------------------------------

(c) satisfaction of the Rating Agency Condition with respect to this Agreement
in accordance with Section 8.01(a)(iii) of the Transfer and Servicing Agreement;
and

(d) receipt by the Indenture Trustee and the Owner Trustee of an Opinion of
Counsel in accordance with Sections 8.02(d) and 8.13 of the Transfer and
Servicing Agreement.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Transfer and Servicing Agreement Unaffected. Except as modified
herein, the parties acknowledge that the provisions of the Transfer and
Servicing Agreement remain in full force and effect and are hereby ratified and
confirmed by the parties hereto. After the Effective Date all references in the
Transaction Documents to the Transfer and Servicing Agreement shall mean the
Transfer and Servicing Agreement as modified hereby.

Section 4.2 Governing Law. This Agreement shall be governed by the governing law
described in Section 8.05 of the Transfer and Servicing Agreement.

Section 4.3 Captions. The various captions in this Amendment are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Amendment or any provision hereof.

Section 4.4 Severability. Whenever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under the laws of any applicable jurisdiction, such provision, as to
jurisdiction, shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment as to such jurisdiction or any other
jurisdiction.

Section 4.5 Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 4.6 Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto on separate signature pages, each such
executed counterpart constituting an original but all together only one
Amendment.

[remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer and as Seller

By:  

/s/ Riley A. McAndrews

Name:   Riley A. McAndrews Title:   Assistant Treasuer

NISSAN WHOLESALE RECEIVABLES CORPORATION II,

as Transferor and as Buyer

By:  

/s/ Riley A. McAndrews

Name:   Riley A. McAndrews Title:   Assistant Treasuer

WILMINGTON TRUST COMPANY,

not in its individual capacity but solely as Owner Trustee

By:  

/s/ Dorri Costello

Name:   Dorri Costello Title:   Vice President

 

   S-1   

NMOTR Amendment to

Transfer and Servicing Agreement